Mr. Justice Holdom delivered the opinion of the court. 4. Evidence, § 387*—when expert’s opinion as to cause of death admissible. In an action against a street railroad company to recover for the death of a person alleged to have been caused by the starting of defendant’s car while he was in the act of boarding it, where it is not disputed that the immediate cause of death was edema of the lungs, it is competent for an expert medical witness to give his opinion as to the cause of the edema. 5. Appeal and error, § 1474*—when admission of evidence not ground for reversal. The admission of opinion evidence is not ground for reversal even though the objection thereto is well founded, where evidence of a like character was introduced by both parties.